Exhibit99.2 Exhibit B March 29, 2017 The Scottdale Bank & Trust Company150 Pittsburgh StreetScottdale, Pennsylvania15683 Ladies and Gentlemen: Mid Penn Bancorp,Inc. (“Mid Penn”) and The Scottdale Bank & Trust Company (“Scottdale”) desire to enter into, concurrently with or following the execution of this letter agreement (this“Agreement”), an Agreement and Plan of Merger (as the same may be amended from time to time, the“Merger Agreement”), pursuant to which, among other things, Scottdale will merge with and into Mid Penn Bank with Mid Penn Bank surviving the merger (the“Merger”) pursuant to the terms and conditions of the Merger Agreement.Defined terms used but not otherwise defined herein shall have the meanings ascribed to them in the Merger Agreement.
